Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Municipal cokpobations, § 13* — what was effect of organization of City of Chicago under Cities and Tillages Act as to continuance of position of police patrolman as city office. The organization of the City of Chicago under the Cities and Villages Act (J. & A. If 1271 et seq.), affected an abolition of all city offices not thereby-continued or created, and a repeal of all provisions in previous acts inconsistent therewith, and such previous acts were inconsistent with the provisions of the Cities and Villages Act as to continuance of the position of police patrolman as a city office. 3. Mandamus, § 139* — when petition of mandamus for reinstatement of police patrolman shows no legal right to position as public office. A petition for reinstatement of patrolman on the police force of the City of Chicago which does not show that the steps required by the Cities and Villages Act necessary to the creation of any other office than those created by the act have been taken to establish the position of police patrolman as a city office as designated in said act, shows no legal right of petitioner to the position as a public or city office. 4. Mandamus, § 139* — when petition of mandamus for reinstatement of patrolman on police force does not show appointment. A petition of mandamus for reinstatement of a patrolman on the police force of the City of Chicago which sets forth the adoption of the Civil Service Act (J. & A. If 1799 et seq.) by the city, the classification by the Commission of places of employment thereunder including “persons in the uniformed police force,” and the qualifications of petitioner for the position of police patrolman, and avers that he took the civil service examination and “passed as being duly qualified for the office of police patrolman” in the year 1902, and on January 21, 1903 “was appointed” to said office by the then superintendent of police, and took the prescribed oath, entered upon the duties of such office and has never been legally removed, is insufficient to show that petitioner was ever legally appointed as police patrolman classified as such under such act, such averment as to appointment being the mere conclusion of the pleading. 5. Mandamus, § 126* — how petition for mandamus for reinstatement of patrolman construed. A petition for mandamus for reinstatement of a patrolman on the police force of a city under the Civil Service Act must be taken most strongly against the pleader. 6. Mandamus, § 139* — what are essentials of petition for mandamus for reinstatement of police patrolman. A petition for mandamus for reinstatement of a patrolman on the police force of the City of Chicago must show that the petitioner was an officer de jure and not merely a de facto policeman.